Citation Nr: 1124407	
Decision Date: 06/28/11    Archive Date: 07/06/11

DOCKET NO.  09-12 894	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas


THE ISSUE

Entitlement to an effective date prior to November 16, 2004 for the grant of service connection for major depressive disorder.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Harold A. Beach
INTRODUCTION

The Veteran served on active duty from September 1979 to March 1990.

This matter came to the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision by the RO.  The Veteran attended a videoconference hearing before the undersigned in September 2010. 


FINDINGS OF FACT

1.  In an unappealed October 1995 rating decision, service connection for adjustment disorder with depressed mood was denied; the Veteran did not appeal that rating action.  

2.  Thereafter, no further communication from the Veteran or any representative seeking service connection for psychiatric disability was received until November 16, 2004; on that date, VA received the Veteran's application to reopen his claim of entitlement to service connection for a psychiatric disorder.  

3.  New and material evidence (not consisting of service department records) submitted in support of the Veteran's request to reopen his claim showed that his major depressive disorder was first manifested in service.


CONCLUSION OF LAW

The criteria for an effective date prior to November 16, 2004 for a grant of entitlement to service connection for major depressive disorder have not been met.  38 U.S.C.A. §§ 5103, 5103A, 5110(a)-(b)(1) (West 2002 and Supp. 2010); 38 C.F.R. §§ 3.159, 3.400(q)(2), (r) (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duty to Notify and Assist

Prior to consideration of the merits of the Veteran's appeal, the Board must determine whether VA has met its statutory duty to assist the Veteran.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  After reviewing the record, the Board finds that VA has met that duty.

On November 16, 2004, VA received the Veteran's application to reopen his claim of entitlement to service connection for a psychiatric disorder.  In response, VA notified the Veteran of the information and evidence necessary to substantiate and complete his claim, including the evidence to be provided by him, and notice of the evidence VA would attempt to obtain.  The notice addressed the matters of the initial rating and effective date, in the event service connection were granted.

In a February 2008 rating decision, service connection for major depression was granted, and an initial rating and effective date for the grant were assigned.

The Board notes that as the Veteran's claim for service connection was substantiated through the grant of service connection in February 2008 and he was assigned an initial disability rating and an effective date for that grant, VA had no further notice obligations under 38 U.S.C.A. § 5103(a) with respect to the Veteran's disagreement with the effective date assigned.  The record reflects that the veteran did receive the notice to which he is entitled under 38 U.S.C.A. §§ 5103A and 7105.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490-91; 73 Fed. Reg. 23,353 (2008) (codified at 38 C.F.R. § 3.159(b)(3)).  In short, the Veteran received the notice to which he is entitled in connection with this appeal.

As to VA's duty to assist, the Veteran has not identified any outstanding evidence that would be relevant to the determination of the effective date for the grant of service connection.  Nor is any such outstanding evidence suggested on the Board's review of the record.

In sum, the Veteran has been afforded a meaningful opportunity to participate in the development of his appeal.  He has not identified any outstanding evidence which could support his claim; and there is no evidence of any VA error in notifying or assisting the Veteran that could result in prejudice to him or that could otherwise affect the essential fairness of the adjudication.  Accordingly, the Board will proceed to the merits of the appeal.

Analysis

The Veteran seeks entitlement to an effective date prior to November 16, 2004 for the grant of service connection for major depressive disorder.  He notes that an April 2006 VA examiner concluded that the major depressive disorder had first been manifested in service.  He consequently argues that service connection should revert to the day after his discharge from service.  However, after carefully considering the claim in light of the record and the applicable law, the Board is of the opinion that there is no legal basis for the assignment of an earlier effective date.  Accordingly, the appeal will be denied.

Generally, the effective date of an award of service connection shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(b)(2).  There is an exception in that the effective date of disability compensation will be the day following the Veteran's separation from active service, if the claim is received within 1 year after the Veteran's separation from service (emphasis added).  Otherwise, the effective date will be the date of the receipt of the claim, or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a)- (b)(1); 38 C.F.R. § 3.400(b)(2)(1).

Where new and material evidence (other than service department records) is received after a final disallowance, the effective date of service connection will be the date of receipt of the new claim or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400(q)(2), (r).  

A specific claim in the form prescribed by the VA must be filed in order for benefits to be paid to any individual under the laws administered by the VA.  38 U.S.C.A. § 5101(a) (West 2002); 38 C.F.R. § 3.151(a) (2010).  Any communication or action, indicating an intent to apply for one or more benefits under the laws administered by VA from a veteran, his or her duly authorized representative, a Member of Congress, or some person acting as next friend of a veteran who is not sui juris may be considered an informal claim.  Such informal claim must identify the benefit sought.  The mere presence of medical evidence does not establish an intent on the part of the Veteran to seek service connection.  Rather, he must assert the claim expressly or impliedly.  Brannon v. West, 12 Vet. App. 32, 35 (1998).

Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the Veteran for execution.  If received within 1 year from the date it was sent to the Veteran, it will be considered filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155(a) (2010).

In this case, the Veteran's initial claim of entitlement to service connection for a psychiatric disorder was received by VA in August 1994.  As noted above, that claim was denied by the RO in October 1995, and that decision became final.  
An application to reopen the Veteran's claim of entitlement to service connection for a psychiatric disorder was not received by VA until November 16, 2004.  In April 2006, following a VA psychiatric examination, the examiner found that the Veteran had major depressive disorder and that such a disorder had first been manifested in service.  Not only was that evidence considered new and material for the purpose of reopening the claim, it was found sufficient to support a grant of service connection for major depressive disorder.  The RO assigned an effective date of November 16, 2004, the date of the receipt of the claim.  

Although the Veteran maintains that the effective date of service connection should revert to the day after his discharge from service, there is simply no legal basis for doing so.  When, as here, service connection is based on the receipt of new and material evidence following a final decision, the effective date is the date of receipt of the claim or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400(q)(2).  Therefore, even if major depressive disorder had first been manifested in service, the date of receipt of the application to reopen his claim controls.  In this regard, the Board has found no communication, received by VA between the time of the final October 1995 rating action and the November 16, 2004 application, which could even be construed as an informal request to reopen the Veteran's claim.  Thus, the Veteran does not meet the criteria for an effective date prior to November 16, 2004 for a grant of service connection for major depressive disorder.  The law is dispositive of the issue; and, therefore, the appeal must be denied.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994). 


ORDER

Entitlement to an effective date prior to November 16, 2004 for a grant of service connection for major depressive disorder is denied.



____________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


